Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of December 2nd,
2005, is by and between Vintacom Acquisition Company, ULC, an Alberta Unlimited
Liability Company (“Vintacom”), and Brad Hogg (“Executive”).

 

WHEREAS, CGI Holding Corporation, d/b/a Think Partnership Inc., is a publicly
traded Nevada corporation having its headquarters in the State of Illinois
(“THK”) and Vintacom is a wholly-owned subsidiary of THK; and

 

WHEREAS, Vintacom desires to employ Executive, and Executive desires to accept
such employment, pursuant to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, as well as for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.             Employment.  Vintacom hereby employs Executive, and Executive
accepts such employment, in accordance with the terms and conditions hereinafter
set forth.

 

2.             Duties.  Executive shall be employed as President of Vintacom, at
its principal offices at 210 10335 178 Street, Edmonton, Alberta, Canada T5S 1R5
or at other offices designated by Vintacom, subject to such travel as the
rendering of services hereunder may require, and Executive shall perform and
discharge well and faithfully the duties which may be assigned to him from time
to time by the Board of Directors of Vintacom (the “Board”) in connection with
the conduct of Vintacom’s businesses (the “Business”). Executive will report
directly to the President of THK and the Chief Operating Officer of THK. The
duties of Executive shall be those that are customarily performed by a president
of the same or similar title in a company with similar revenues, together with
such duties that may from time to time be requested provided such additional
duties are reasonably related to the scope of employment of Executive. 
Notwithstanding the foregoing, the parties acknowledge and agree that, as
President, Executive shall operate Vintacom consistently with Section 7.2 of
that certain Agreement, of even date herewith, by and among THK, Vintacom,
Vintacom Holdings, Inc., certain shareholders of Vintacom and Brad Hogg, as
Agent.

 

3.             Extent of Services.  Executive shall devote his entire time and
best efforts to the Business and shall not, during the term of this Agreement,
be engaged (whether or not during normal business hours) in any other business
or professional activity; provided, however, that the provisions of this Section
3 shall not be construed as preventing Executive from engaging in a reasonable
level of charitable activities nor investing his personal assets in businesses
which do not compete with THK, Vintacom or the Business, in such form or manner
as will not require any services on the part of Executive in the operation or
the affairs of the companies in which such investments are made and in which his
participation is solely that of a passive investor.

 

4.             Compensation.  For all services rendered by Executive under this
Agreement, Vintacom shall pay Executive for the period from and after the date
of this Agreement through the three (3) year anniversary of the date of this
Agreement, an annual base compensation in an amount equal to $300,000 CDN.  Any
raises or bonuses paid to Executive during the term of his employment shall be

 

--------------------------------------------------------------------------------


 

solely within the discretion of the Board. Executive shall be paid in accordance
with the customary payroll practices of Vintacom, subject to such deductions and
withholdings as may be required by law or agreed to by Executive. During the
term of his employment, Executive shall generally be entitled to participate in
benefit plans or programs which are generally made available to Vice Presidents
of THK’s WebSourced, Inc. subsidiary (“WebSourced”), subject to all of the
rules, regulations, terms and conditions applicable thereto.  A general summary
of WebSourced’s generally available Vice Presidents benefits as currently in
effect is attached hereto as Attachment A. Vintacom shall have the right at any
time to put into place arrangements pursuant to which some or all of Executive’s
compensation and/or benefits set forth above shall be provided to Executive by
or through THK or other companies affiliated with THK and Vintacom (rather than
directly by Vintacom), and Executive shall fully cooperate with such
arrangements and shall promptly sign such documents and take all such other
actions as shall be deemed necessary by the legal counsel for Vintacom in order
to facilitate such arrangements, provided that such arrangements shall not in
any event reduce any of the compensation, benefits and perks to which Executive
is entitled under this Agreement as of the signing hereof.

 

5.             Term.  This Agreement shall commence on the date first set forth
above and shall continue until the three (3) year anniversary of the date
hereof, unless earlier terminated in accordance with Section 6 of this
Agreement.

 

6.             Termination of Employment.

 

(a)           Death or Disability of Executive.  The employment of Executive
under this Agreement shall terminate upon his death or, at the option of
Vintacom, if Executive shall be prevented from fully performing his duties
hereunder as a result of his disability or illness for a continuous period of
one hundred eighty (180) days, and Executive shall only be entitled to be paid
vacation pay and base salary earned or accrued through the date of termination,
and no severance payment shall be due or payable to Executive in such event.

 

(b)           By Relocation.  In the event that Executive’s duties require
relocation to another geographic location, Executive declines to accept such
transfer to such other geographic location and a suitable position cannot be
arranged at Executive’s current location (in Executive’s sole discretion), then
Executive’s employment hereunder shall be deemed terminated without cause
effective ninety (90) days after the notice to Executive of the request for
relocation, and Executive shall only be entitled to be paid vacation pay and
base salary earned or accrued through the date of termination, and no severance
payment shall be due or payable to Executive in such event, provided that this
shall not affect Executive’s right to receive any compensation or consideration
under any other Agreement with Vintacom or THK.  Vintacom agrees that it shall
not require Executive to relocate outside of the Edmonton metropolitan area
during the initial three (3) year term (the “Initial Term”) of this Agreement
unless Vintacom shall become insolvent during the Initial Term.

 

(c)           Termination “For Cause”.  Vintacom shall have the right to
terminate the employment of Executive under this Agreement “For Cause,” as such
term is defined below, at any time without further liability or obligations to
Executive, excepting only that Executive shall be entitled to be paid vacation
pay and base salary earned or accrued through the date of termination, and no
severance payment shall be due or payable to Executive in such event. For
purposes of this Agreement, “For Cause” shall refer to any of the following
events as

 

2

--------------------------------------------------------------------------------


 

determined in the judgment of the Board: (1) Executive’s repeated gross neglect
of or negligence in the performance of his duties; (2) Executive’s failure or
refusal to follow instructions given to him by the Board or the Board of
Directors of THK; (3) Executive’s repeated violation of any provision of THK’s
or Vintacom’s Bylaws or of their other stated policies, standards, or
regulations; (4) Executive being investigated, indicted, convicted or plea
bargaining in regard to any criminal offense, other than minor traffic
violations, based on Executive’s conduct occurring during the term of this
Agreement; (5) Executive’s violation or breach of any material term, covenant or
condition contained in this Agreement; or (6) failure of Executive to perform
his assignments and duties hereunder at a level that is deemed to be acceptable
by THK’s Chief Executive Officer, which failure continues for more than thirty
(30) days following receipt of written notice from THK’s Chief Executive
Officer.

 

(d)           Accrued Salary.  In the event that Vintacom or Executive
terminates this Agreement for any reason whatsoever, Executive shall be paid
(less all applicable deductions) all earned and accrued base compensation due to
Executive for services rendered up to the date of termination.

 

(e)           Severance Payment.  Except in the case of termination pursuant to
Section 6(a) (death or disability of Executive), Section 6(b) (relocation), or
Section 6(c) (For Cause), in the event that Vintacom terminates this Agreement
Executive shall be paid on the date of termination a severance amount equal to
all amounts of his annual base compensation, less all applicable deductions,
that would have become due and owing to Executive through the three year
anniversary of the date of this Agreement, as if Executive’s employment with
Vintacom had not been terminated prior thereto.

 

7.             Non-Competition and Non-Solicitation.

 

(a)           Executive’s acknowledges that the services to be performed by him
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character, and the provisions of this Section 7 are reasonable and
necessary to protect the Business.

 

(b)           In consideration of the foregoing acknowledgments by Executive,
and in consideration of the compensation and benefits to be paid or provided to
Executive by Vintacom, Executive covenants that he will not, during the term of
this Agreement and for a period of one (1) year thereafter, directly or
indirectly:

 


(1)           EXCEPT IN THE COURSE OF HIS EMPLOYMENT HEREUNDER, ENGAGE OR INVEST
IN, OWN, MANAGE, OPERATE, FINANCE, CONTROL, OR PARTICIPATE IN THE OWNERSHIP,
MANAGEMENT, OPERATION, FINANCING, OR CONTROL OF, BE EMPLOYED BY, ASSOCIATED
WITH, OR IN ANY MANNER CONNECTED WITH, ANY BUSINESS WHOSE PRODUCTS OR SERVICES
COMPETE IN WHOLE OR IN PART WITH THE PRODUCTS OR SERVICES OF VINTACOM OR THK
EXISTING AT THE TIME EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED;
PROVIDED, HOWEVER, THAT EXECUTIVE MAY PURCHASE OR OTHERWISE ACQUIRE UP TO (BUT
NOT MORE THAN) ONE PERCENT (1%) OF ANY CLASS OF SECURITIES OF ANY ENTERPRISE
(BUT WITHOUT OTHERWISE PARTICIPATING IN THE ACTIVITIES OF SUCH ENTERPRISE) IF
SUCH SECURITIES ARE LISTED ON ANY NATIONAL OR REGIONAL SECURITIES EXCHANGE OR
HAVE BEEN REGISTERED UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934;

 

3

--------------------------------------------------------------------------------


 


(2)           WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY
OTHER PERSON, SOLICIT BUSINESS OF THE SAME OR SIMILAR TYPE OF BUSINESS THEN
BEING CARRIED ON BY VINTACOM OR THK, FROM ANY PERSON OR ENTITY KNOWN BY
EXECUTIVE TO BE A CUSTOMER OF VINTACOM OR THK, WHETHER OR NOT EXECUTIVE HAD
PERSONAL CONTACT WITH SUCH PERSON OR ENTITY DURING AND BY REASON OF EXECUTIVE’S
EMPLOYMENT WITH VINTACOM;


 


(3)           WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR THE ACCOUNT OF ANY OTHER
PERSON (I) SOLICIT, EMPLOY OR OTHERWISE ENGAGE AS AN EMPLOYEE, INDEPENDENT
CONTRACTOR OR OTHERWISE, ANY PERSON WHO IS OR WAS AN EMPLOYEE OF VINTACOM OR THK
AT ANY TIME DURING THE TERM OF THIS AGREEMENT OR IN ANY MANNER INDUCE OR ATTEMPT
TO INDUCE ANY EMPLOYEE OF VINTACOM OR THK TO TERMINATE HIS EMPLOYMENT WITH
VINTACOM OR THK, OR (II) INTERFERE WITH VINTACOM’S OR THK’S RELATIONSHIP WITH
ANY PERSON OR ENTITY, INCLUDING ANY PERSON OR ENTITY WHO AT ANY TIME DURING THE
TERM OF THIS AGREEMENT WAS AN EMPLOYEE, CONTRACTOR, SUPPLIER OR CUSTOMER OF
VINTACOM OR THK; OR


 


(4)           AT ANY TIME DURING OR AFTER THE TERM OF THIS AGREEMENT, DISPARAGE
VINTACOM, THK OR ANY SUBSIDIARY OF THK, OR ANY OF THEIR RESPECTIVE SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.


 

(c)           If any covenant of this Section 7 is held to be unreasonable,
arbitrary or against public policy, such covenant will be considered to be
divisible with respect to scope, time and geographic area, and such lesser
scope, time or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary and not against
public policy, will be effective, binding and enforceable against Executive.

 

(d)           Executive acknowledges and agrees that should Executive transfer
between or among Vintacom and any of its affiliated companies including, without
limitation, any parent, subsidiary or other corporately related entity (a
“Vintacom Affiliate”) wherever situated, or otherwise become employed by any
Vintacom Affiliate, or should he be promoted or reassigned to functions other
than the duties set forth in this Agreement, or should Executive’s compensation
and benefit package change (either higher or lower), the terms of this Section 7
shall continue to apply with full force.

 

(e)           In the event Executive employment is terminated by Vintacom other
than pursuant to Section 6(a), Section 6(b), or Section 6(c), Executive may, in
his sole discretion, elect to waive any severance payment which may otherwise be
due and owing to Executive pursuant to Section 6(e) above in exchange for
Vintacom’s agreement that the restrictions of Section 7(b)(1) shall be deemed
null and void and unenforceable against Executive and Vintacom shall not attempt
to enforce the same.

 

(f)            Executive agrees and acknowledges that Vintacom does not have an
adequate remedy at law for the breach or threatened breach by Executive of this
Section 7 and agrees that Vintacom may, in addition to the other remedies which
may be available to it under this Agreement, file suit in equity to enjoin
Executive from such breach or threatened breach.

 

8.             Certain Representations.  Executive acknowledges that as a
publicly traded company functioning under the recently enacted Sarbanes-Oxley
Act, THK and its subsidiaries including

 

4

--------------------------------------------------------------------------------


 

Vintacom are subject to close scrutiny regarding their activities, internal
financial controls, and public comments and disclosures. To appropriately
protect THK and its subsidiaries, including Vintacom, Executive expressly
acknowledges and agrees as follows:

 

(a)           Executive’s employment by Vintacom shall be full-time employment.
Except as expressly provided herein, during the period of such employment by
Vintacom, Executive shall not have, provide or perform any work, advice,
assistance, consultation, analysis, input, participation, or interest whatsoever
(including but not limited to any financial interest, direct or indirect, legal
or beneficial) in or for the benefit of any corporation, partnership, joint
venture, limited liability company, sole proprietorship, or any other entity
whatsoever, whether for-profit or non-profit and regardless of whether or not
such entity competes against the Business, excepting volunteer activities for
local churches or schools and passive real estate investments or investments in
publicly traded stocks provided that such volunteer activities and investments
do not interfere with the performance of Executive’s work for Vintacom.

 

(b)           During and following any termination of Executive’s employment by
Vintacom for any reason and under any circumstances whatsoever:

 


(1)           EXECUTIVE SHALL REFRAIN FROM MAKING ANY PUBLIC OR PRIVATE
DISCLOSURES REGARDING VINTACOM, THK, ANY SUBSIDIARY OF THK OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS, EXCEPT DISCLOSURES OF SUCH
INFORMATION AS MAY HAVE BEEN PUBLICLY DISCLOSED BY THK OR ITS SUBSIDIARIES
INCLUDING VINTACOM FROM TIME TO TIME IN PRESS RELEASES OR IN FILINGS WITH THE
U.S. SECURITIES AND EXCHANGE COMMISSION, AND EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW OR COURT ORDER; AND


 


(2)           EXECUTIVE SHALL REFRAIN FROM MAKING PUBLIC OR PRIVATE DISPARAGING
REMARKS REGARDING THE BUSINESS, VINTACOM, THK, ANY SUBSIDIARY OF THK OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS, OR THK’S COMMON
STOCK.


 

(c)           Executive further represents, warrants and covenants as follows:

 


(1)           THAT EXECUTIVE IS NOT SUBJECT TO ANY CONTRACT, NON-COMPETE
AGREEMENT, DECREE OR INJUNCTION WHICH PROHIBITS OR RESTRICTS HIS PERFORMANCE OF
THE DUTIES SET FORTH HEREIN WITH VINTACOM, THE CONTINUED OPERATION OF VINTACOM’S
BUSINESS OR THE EXPANSION THEREOF TO OTHER GEOGRAPHICAL AREAS, CUSTOMERS AND
SUPPLIERS OR LINES OF BUSINESS; AND


 


(2)           THAT NO CLAIMS OR LAWSUITS ARE PENDING AT THE TIME OF THIS
AGREEMENT AGAINST EXECUTIVE OR ANY CORPORATION OR OTHER ENTITY WHEREIN HE WAS OR
IS AN OFFICER OR DIRECTOR.


 

(d)           If during the period of his employment by Vintacom, Executive
violates this Section 8 or any of the representations, warranties and covenants
made by Executive in this Section 8 prove to be false, then following discovery
of the violation or falsehood, Executive shall immediately pay and turn over to
Vintacom any and all software, software programs, other work product,
copyrights, domain names, contract rights, accounts receivable, cash, stock,
options, warrants, membership interests, other interests, salary, bonuses,
royalties, commissions, fees and any and all other assets, consideration and
compensation of any nature whatsoever which has been obtained by Executive or
any of his immediate family members or affiliates (directly or indirectly,
legally or beneficially) in regard to such violation.

 

5

--------------------------------------------------------------------------------


 

9.             Nondisclosure of Proprietary Information.  Executive shall not,
either during or after his employment with Vintacom, disclose to anyone outside
Vintacom or use other than for the purpose of the Business, any Proprietary
Information or any information received in confidence by Vintacom from any third
party. For purposes of this Agreement, “Proprietary Information” is information
and data, whether in oral, written, graphic, or machine-readable form relating
to Vintacom’s past, present and future businesses, including, but not limited
to, computer programs, routines, source code, object code, data, information,
documentation, know-how, technology, designs, procedures, formulas, discoveries,
inventions, trade secrets, improvements, concepts, ideas, product plans,
research and development, personnel information, financial information, customer
lists and marketing programs and including, without limitation, all documents
marked as confidential or proprietary and/or containing such information, which
Vintacom has acquired or developed and which has not been made publicly
available by Vintacom or by third parties in a manner that is not in violation
of any written agreement to not disclose such information or materials.

 

10.           Return of Documents.  Upon the termination of Executive’s
employment with Vintacom or upon the earlier request of Vintacom, Executive
shall return to Vintacom all materials belonging to Vintacom, including all
materials containing or relating to any Proprietary Information in any written
or tangible form that Executive may have in his possession or control.

 

11.           Ownership of Work Product.  Executive hereby assigns to Vintacom
his entire right, title and interest in all “Developments”.  “Developments”
means any idea, invention, design of a useful article (whether the design is
ornamental or otherwise), computer program including source code and object code
and related documentation, and any other work of authorship, or audio/visual
work, written, made or conceived solely or jointly by Executive during
Executive’s employment with Vintacom, whether or not patentable, subject to
copyright or susceptible to other forms of protection that relate to the actual
or anticipated businesses or research or development of Vintacom, or are
suggested by or result from any task assigned to Executive or work performed by
Executive for or on behalf of Vintacom. Executive acknowledges that the
copyrights in Developments created by him in the scope of his employment belong
to Vintacom by operation of the law, or may belong to a customer of Vintacom
pursuant to a contract between Vintacom and such customer. In connection with
any of the Developments assigned above, Executive agrees to promptly disclose
them to Vintacom, and Executive agrees, on the request of Vintacom, to promptly
execute separate written assignments to Vintacom and to do all things reasonably
necessary to enable Vintacom to secure patents, register copyrights or obtain
any other forms of protection for Developments in the United States and in other
countries. In the event Vintacom is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive irrevocably
designates and appoints Vintacom and its duly authorized officers and agents as
his agents and attorneys-in-fact to act for and in his behalf and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analogous protection thereon, with the same legal
force and effect as if executed by Executive. Vintacom, its subsidiaries,
licensees, successors and assigns (direct or indirect), are not required to
designate Executive as the inventor or author of any Development, when such
Development is distributed publicly or otherwise. Executive waives and releases,
to the extent permitted by law, all of his rights to such designation and any
rights concerning future modifications of such Developments.

 

6

--------------------------------------------------------------------------------


 

12.           Possession of Other Materials.  Executive represents that he will
not use in the performance of Executive’s responsibilities for Vintacom, any
materials or documents of a former employer which are not generally available to
the public or which did not belong to Executive, unless Executive has obtained
written authorization from the former employer or other owner for their
possession and use and provided Vintacom with a copy thereof.

 

13.           Assignment.  This Agreement may not be assigned by Executive under
any circumstances. This Agreement may be assigned by Vintacom, or to any
successor of Vintacom in connection with a merger, consolidation, or sale of all
or substantially all of the assets of Vintacom or THK, so long as such assignee
assumes all of Vintacom’s obligations hereunder.

 

14.           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by registered or certified
mail, return receipt requested, to the following address:

 

To Executive:

 

Brad Hogg

 

 

Vintacom Holdings Inc.

 

 

210 10335 178 Street

 

 

Edmonton, Alberta Canada

 

 

T5S 1R5

 

 

 

To Vintacom:

 

Think Partnership Inc.

 

 

Attention: Chief Executive Officer

 

 

5 Revere Drive, Suite 510

 

 

Northbrook, IL 60062

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd.

 

 

Attention: Michael J. Choate

 

 

111 East Wacker Drive, Suite 2800

 

 

Chicago, Illinois 60601

 

or to such other address as either Executive or THK may give to the other from
time to time by written notice in the manner set forth above.

 

15.           Waiver of Breach.  Any waiver by Vintacom or Executive of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

 

16.           Choice of Law, Jury Waiver.  This Agreement shall be deemed to
have been made in the State of Illinois, and shall take effect as an instrument
under seal within Illinois.  The validity, interpretation and performance of
this Agreement, and any and all other matters relating to Executive’s employment
and separation of employment from Vintacom shall be governed by, and construed
in accordance with the internal law of Illinois, without giving effect to
conflict of law principles. Both parties agree that any action, demand, claim or
counterclaim (jointly “Action”) relating to (i) Executive’s employment and
separation of his employment, and (ii) the terms and provisions of this
Agreement or to its breach, shall be commenced in Illinois in a court of
competent jurisdiction. Both parties further acknowledge that venue shall
exclusively lie in Illinois and that material witnesses and documents would be
located

 

7

--------------------------------------------------------------------------------


 

in Illinois. Both parties further agree that any Action shall be tried by a
Judge alone, and both parties hereby waive and forever renounce the right to a
trial before a civil jury.

 

17.           Entire Agreement.  This Agreement contains the entire agreement of
the parties regarding the subject matter hereof and supersedes all prior or
contemporary agreements or understandings, whether written or oral with respect
thereto.  This Agreement may be changed only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought. Failure to insist upon strict compliance with
any provision of this Agreement shall not be deemed a waiver of such provision
or of any other provision in the Agreement.

 

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

EXECUTIVE:

VINTACOM ACQUISITION COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Brad Hogg

 

By:

  /s/ Gerard M. Jacobs

 

Name:

  Brad Hogg

 

Name:

  Gerard M. Jacobs

 

 

 

Title:

  President

 

 

--------------------------------------------------------------------------------


 

Attachment “A”

 

Summary of WebSourced’s Vice Presidents’ Benefits as of December, 2005

 

1.             Medical insurance where a PPO or HMO plan is offered

2.             Dental and vision insurance

3.             Fifteen (15) vacation days per year

4.             Ten (10) paid holidays per year

5.             Company paid supplemental policies including Accident, Personal
Recovery, Disability and Cancer insurance

6.             Short Term Disability coverage

7.             Company paid Long Term Disability

8.             Company paid executive life insurance plan with a death benefit
of five times Executive’s annual salary up to a maximum of $500,000.00

 

--------------------------------------------------------------------------------